Citation Nr: 1106872	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disorder, to include as secondary to bilateral knee disorder.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that no new and material evidence had 
been submitted sufficient to reopen a claim of entitlement to 
service connection for a back disorder.

The Veteran appeared and testified at a personal hearing in 
November 2008 before the undersigned Veterans Law Judge sitting 
in Montgomery, Alabama.  A transcript of the hearing is contained 
in the record.
 
This appeal was previously before the Board in February 2009.  
The Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested, and 
Social Security Administration records could be obtained.  The 
case has been returned to the Board for further appellate 
consideration.

The  issues of an increased rating for service connected 
bilateral knee disorder, and total disability based on 
individual unemployability have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for a back 
disorder, to include as secondary to bilateral knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The June 1987 RO rating decision that declined entitlement to 
service connection for Marie Strumpel disease was not appealed 
and is final.

2.  The evidence received since that June 1987 decision includes 
evidence that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disorder and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to reopen 
the claim for service connection for a back disorder, to include 
as secondary to bilateral knee disorder, and the finding that 
remand for additional development of the claims on the merits is 
required, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.
Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Finally, in a recent case, the Board notes that the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as enabling rather than 
precluding the reopening of a claim.  The Court emphasized that 
the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which does not require new and material evidence 
as to each previously unproven element of a claim.  It was 
indicated that it would be illogical to require that a claimant 
submit medical nexus evidence when he has provided new and 
material evidence as to another missing element, as it would 
force the veteran to provide medical nexus evidence to reopen his 
claim so that he could be provided with a medical nexus 
examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010).

The Veteran was first denied service connection for Marie-
Strumpell arthritis in a June 1987 rating decision.  The RO 
denied service connection because there was no evidence of a 
relationship between traumatic arthritis of the knees and the 
subsequent development of Marie-Strumpell arthritis, which is a 
condition of the spine, also known as ankylosing spondylitis.  
The Veteran did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1100 (2010).  Therefore, new and material evidence is needed 
to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).

Evidence associated with the claims file prior to the June 1987 
rating decision includes the Veteran's service treatment records 
which noted complaints of "recurrent back pain," a notation that 
he complained that his "back hurts sometimes," although on 
examination at separation he was noted to have no musculoskeletal 
abnormalities.  A VA examination from August 1984 noted the 
Veteran's complaints of bilateral knee pain and swelling.  He 
additionally complained of pain in his feet.  He was diagnosed 
with mild arthritis of the knees, but was not diagnosed with any 
spinal arthritis.  However, additional medical treatment records 
(contained in his service treatment records file) included a 
January 1985 record that he complained of pain in his rib cage, 
back and chest.  In May 1986, he complained of pain localized in 
the rib area with additional pain antieriorily which radiated 
around to the chest and generalized aching in the hands and feet.  
In January 1987, a record notes that he suffers from arthritis of 
the Marie-Strumple variety.  

Evidence associated with the claims folder after the June 1987 
rating decision includes a December 1991 VA joints examination, 
which did not address any spinal complaints.  An April 1993 
treatment record notes that the Veteran fell five steps from a 
ladder, hitting his tail bone and back.  He was put on bedrest 
for two days.  His gait was normal at the time and had a muscle 
strength is 5/5.  A January 1995 VA joints examination noted that 
the Veteran's knees were stable.  A February 1997 hearing where 
he complained of arthritis and pain in his back, and stated that 
his back pain began about six to seven months prior to the 
hearing.  During a June 2004 VA joints examination, he reported 
subluxation of his knees.  The examination did not address the 
spine.  VA treatment records include a June 2007 reading of an 
MRI of the Veteran's spine to show congential narrowing of "ap 
diameter of spinal canal at 12 through 15, central and left 
sideddisc herniation at 14-S1." 

In May 2008, the Veteran was afforded a VA spine examination 
which noted the Veteran's claims that he fell in 1988 or 1989 and 
injured is back.  A June 2008 x-ray was read to show degenerative 
joint disease.  The examiner noted that there was no evidence of 
Marie-Strumpel arthritis by radiographic evidence.  The examiner 
also opined that since there was no evidence of Marie-Strumpel 
disease that it was not due to the Veteran's knee arthritis.  She 
also noted that Marie Strumpel arthritis is a rhematic disease 
that causes arthritis of the spine and sacrpiliac joints, and the 
cause is unknown.

SSA records included VA treatment records which noted in November 
2005 he was assessed with degenerative disc and spondylossi at 
L5-S1.  Also in November 2005, he noted he bent over and then had 
pain in his left hip and leg.  He was assessed with low back 
strain and radiculopathy.  In December 2005, that the Veteran was 
noted to have paracentral stenosis.  

In November 2008, the Veteran was afforded a Board hearing, where 
he argued that his back disorder was proximately due to his 
service-connected knees because it was the instability of his 
knees that caused him to fall off of the ladder.  He noted he had 
two falls due to his knees, one in 1989 and another in 2007.

In a March 2009 statement, the Veteran noted that a physician had 
told him he had a "bad dic on [his] nerve."

Here, the Veteran has presented an additional theory of 
entitlement that was not addressed in the June 1987, that it was 
not the traumatic arthritis of his knees which lead him to 
develop Marie Strumpel arthritis (which was the issue the June 
1987 rating decision addressed), but that it was the instability 
of his knees that caused him to fall twice, and lead to his 
current back disability.  Although there is an indication that he 
possibly no longer has Marie Strumpel arthtiris, he has been 
diagnosed with degenerative disc disease and a herniated disc in 
his lumbar spine.  Such evidence is presumed credible solely for 
purposes of determining whether new and material evidence has 
been submitted.  The Veteran's newly diagnosed back disorders, 
and his evidence of falling and injuring his back (which he 
contends occurred due to the instability of his service-connected 
knees)  was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim, that 
being a nexus between his current condition and his service-
connected bilateral knee disorders.  Thus, such evidence is new 
and material, and the claim for service connection for a back 
disorder, to include as secondary to bilateral knee disorders is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a a back disorder, to include as secondary 
to bilateral knee disorders is reopened.


REMAND

Reopening the claim does not end the inquiry; the claim must 
still be considered on the merits.  After a review, the Board 
observes that additional development is necessary in this case 
prior to adjudication of the claim for on the merits.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that the Veteran was not specifically notified of the 
information and evidence necessary to substantiate a secondary 
service connection claim.  On remand, the AMC/RO must provide 
VCAA notice of the requirements related to secondary service 
connection claims.

As noted above, the Veteran claims service connection for a back 
disorder as due to his service-connected bilateral knee 
disorders.  This includes the argument that he as suffered falls 
which injured his back due to the instability of his knees.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2009).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

While the Veteran is arguing secondary service connection, the VA 
will also consider whether direct service connection for a back 
disorder is warranted.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during the 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While the Veteran has had a VA spine examination which addressed 
whether he suffered from Marie Strumpel disease as secondary to 
his bilateral knee disorders, the opinion of the examiner did not 
address all necessary issues.  As noted above, the VA examiner 
opined that as there was no evidence of Marie-Strumpel disease, 
then it could not been secondary to Veteran's knee arthritis.  
The examiner also noted that Marie Strumpel arthritis is a 
rhematic disease that causes arthritis of the spine and 
sacrpiliac joints, and as a rhematic disease it could not be due 
to bilateral knee arthritis.  The examiner did note that the 
Veteran had degenerative joint disease of the lumbar spine 
however.  She neglected to opine about whether the Veteran's 
degenerative joint disease (or otherwise diagnosed herniated 
disc) could be due to the Veteran's knee arthritis.  As such, the 
Veteran should be afforded an additional VA spine examination.  
And, as the claim has been reopened, and direct service 
connection needs to be addressed, as there is evidence the 
Veteran complained of back pain within a short time of discharge 
from service, and was diagnosed with a spinal condition (Marie 
Strumpel arthritis) in 1987.

The Veteran testified that he has fallen twice due to his 
bilateral knees.  Attempts have been made to obtain records from 
Moncreif Army Community Hospital from the 1980s, without success; 
however, the RO has not made a formal finding of unavailability 
of records.  The Veteran should be asked to provide information 
about where he was treated for his 2007 fall, and be requested to 
supply a release of medical information for those treatment 
records.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully complied with and satisfied.  
The letter is to include proper notice of the 
information and evidence needed to 
substantiate a secondary service connection 
claim under 38 C.F.R. § 3.310 (2010).

2.  The AMC/RO should address whether a 
formal finding of unavailability of records 
for the Moncreif Army Hospital records is wa







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


